Case: 21-1625    Document: 60    Page: 1   Filed: 02/24/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  WILLIAM FLETCHER, TARA DAMRON, RICHARD
       LONGSINGER, KATHRYN REDCORN,
              Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1625
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01246-LAS, Senior Judge Loren A. Smith.
                  ______________________

                Decided: February 24, 2022
                 ______________________

    JASON AAMODT, Indian & Environmental Law Group,
 Tulsa, OK, argued for plaintiffs-appellants.

     BRIAN C. TOTH, Environment and Natural Resources
 Division, United States Department of Justice, Washing-
 ton, DC, argued for defendant-appellee. Also represented
 by MARY GABRIELLE SPRAGUE, JEAN E. WILLIAMS.
                  ______________________

    Before PROST, TARANTO, and CHEN, Circuit Judges.

 CHEN, Circuit Judge.
Case: 21-1625    Document: 60     Page: 2    Filed: 02/24/2022




 2                                            FLETCHER   v. US



      Plaintiffs William Fletcher, Tara Damron, Richard
 Longsinger, and Kathryn Redcorn, individual holders of
 Osage headrights, filed suit against the United States in
 the Court of Federal Claims (Claims Court) seeking dam-
 ages resulting from breach of fiduciary duties relating to
 royalties from the Osage mineral estate. Fletcher v. United
 States, 151 Fed. Cl. 487 (2020) (Claims Court Decision).
 Because the Claims Court incorrectly concluded that the
 plaintiffs had no standing and had failed to identify a
 source of money-mandating obligation as required under
 the Tucker Act, we reverse the dismissal of the complaint.
 We also vacate the Claims Court’s decision on the availa-
 bility of a damages accounting and the striking of declara-
 tions.
                        BACKGROUND
     Congress established a reservation for the Osage tribe
 in Oklahoma Territory in 1872, which, years later, was
 found to have “mammoth reserves of oil and gas.” Fletcher
 v. United States, 730 F.3d 1206, 1207 (10th Cir. 2013)
 (Fletcher 2013). At one point, Osage County would become
 “one of the largest oil producing counties in the United
 States.” Osage Tribe of Indians of Okla. v. United States,
 72 Fed. Cl. 629, 648 (2006) (Osage 2006). In 1906, after the
 discovery, Congress passed legislation that severed the
 subsurface mineral estate and placed it into trust with the
 federal government as trustee. Act for the Division of the
 Lands and Funds of the Osage Indians in Oklahoma Terri-
 tory, and for Other Purposes, Pub. L. No. 59-321, 34 Stat.
 539 (1906) (1906 Act); see Fletcher v. United States, 854
 F.3d 1201, 1203 (10th Cir. 2017) (Fletcher 2017); Osage
 Tribe of Indians of Okla. v. United States, 68 Fed. Cl. 322,
 323 (2005) (Osage 2005).
     With the 1906 Act, Congress reserved the mineral es-
 tate to the tribe, to be leased with the approval and under
 the regulations of the Secretary of the Interior. 1906 Act
 § 3. It also directed the Secretary to hold the royalties
Case: 21-1625       Document: 60    Page: 3     Filed: 02/24/2022




 FLETCHER   v. US                                              3



 generated from the mineral estate in a trust fund and to
 distribute the funds, quarterly on a pro rata basis, to tribal
 members listed on an approved membership roll created
 pursuant to the 1906 Act. 1906 Act § 4. Before distribu-
 tion, a small portion of the royalty funds could be deducted
 and retained by the tribe for tribal operations. Id.; see
 Fletcher 2013, 730 F.3d at 1207–09.
      The right to receive a distribution of the royalties is re-
 ferred to as a “headright.” Originally, there were 2,229
 headright owners, but, over the years, the original head-
 rights have fractionalized through transfers to heirs and
 devisees, resulting in many more headright owners. Head-
 rights were transferrable to non-Osage persons and enti-
 ties until 1978, when Congress “placed strict limits on the
 transfers of headrights to non-Osages.” Fletcher v. United
 States, 153 F. Supp. 3d 1354, 1370 n.16 (N.D. Okla. 2015)
 (Fletcher 2015). Of the four Osage headright-owner plain-
 tiffs, three are citizens of the Osage tribe and the fourth is
 a citizen of the Ponca tribe.
         A. Osage Tribe Litigation in the Claims Court
      The present litigation is preceded by two other related
 litigations—one by the Osage tribe and the other by indi-
 vidual headright owners including the same lead plaintiff
 in the present case.
      The first litigation involved two consolidated suits in
 the Claims Court, filed in 1999 and 2000 by the Osage tribe
 on allegations that the federal government violated its duty
 as trustee of the mineral estate or of the trust fund account
 (collectively, the Osage Tribe litigation). 1 Osage 2006, 72


     1   The Claims Court’s opinions vary in referring to
 the violation as relating to the management of the “mineral
 estate” or of the “trust funds.” Compare Osage 2008, 85
 Fed. Cl. at 165 (“violated its duty as trustee of the Osage
 mineral estate”), and Osage 2006, 72 Fed. Cl. at 631 (same),
Case: 21-1625     Document: 60     Page: 4    Filed: 02/24/2022




 4                                             FLETCHER   v. US



 Fed. Cl. at 631 n.1. At one point, the Claims Court denied
 the government’s motion to dismiss based on a lack of
 standing. The government’s theory was that only individ-
 ual headright owners suffered injury from any mismanage-
 ment of trust funds because the funds were ultimately
 distributed to the individuals. Osage Nation and/or Tribe
 of Indians of Okla. v. United States, 57 Fed. Cl. 392, 394
 (2003) (Osage 2003). The Claims Court disagreed for the
 reason that the tribe was the “direct trust beneficiary” of
 the “tribal trust fund,” relying on facts such as the funds
 sit in the tribal trust fund account for a calendar quarter,
 the tribe has an interest in the funds when sitting in the
 account, and a small portion of the funds is not distributed
 to individual headright owners but instead retained for
 tribal operations. Id. at 395. The Claims Court also relied
 on a distinction between mismanagement that occurs while
 the funds are in the tribal trust fund versus mismanage-
 ment “at the point of distribution of the funds to the indi-
 vidual headright holders.” Id.          Because the alleged
 mismanagement underlying the breach of fiduciary duty
 claim was “described as taking place when the funds were
 within the tribal trust fund,” the court found the tribe had
 a sufficient interest in and a claim to those funds to support
 standing. Id.
     In a denial of a second motion to dismiss, for lack of
 subject matter jurisdiction under the Tucker Act and the
 Indian Tucker Act, the Claims Court held that the plain
 language of Section 4 of the 1906 Act establishes money-
 mandating fiduciary duties owed by the government to the
 tribe. Osage 2005, 68 Fed. Cl. at 327, 330, 333.




 with Osage 2005, 68 Fed. Cl. at 324 (“mismanaged trust
 funds of the Osage”), and Osage 2003, 57 Fed. Cl. at 393
 (“breach of fiduciary duty in the mismanagement of tribal
 trust funds”).
Case: 21-1625       Document: 60   Page: 5    Filed: 02/24/2022




 FLETCHER   v. US                                            5



      After a ten-day trial in 2006, the Claims Court found
 the government liable for breaching its fiduciary duties by
 failing to collect the full amount of royalties and failing to
 invest the royalty revenue. Osage 2006, 72 Fed. Cl. at 632–
 35, 671. In 2008, with litigation still ongoing, a group of
 individual Osage headright owners (not any of the present
 plaintiffs) attempted to intervene. Osage Tribe of Indians
 of Okla. v. United States, 85 Fed. Cl. 162 (2008) (Osage
 2008). The Claims Court denied the motion to intervene
 partly because, in its view, the individuals had no legal in-
 terest in the dispute. They were not a party to the trust
 relationship, which the court held “exists exclusively be-
 tween the Tribe and [the government].” Id. at 170 n.6,
 171–72. To the extent the individuals were arguing they
 were “entitled to damages as a result of [the government’s]
 breach of fiduciary duties owed directly to them, rather
 than entitlement to damages as the ultimate payees of any
 judgment rendered,” the Claims Court viewed such argu-
 ment to be precluded by the law of the case. Id. at 170 n.6.
 Accordingly, the court did not analyze whether the individ-
 uals had their own trust relationship with the government
 under the 1906 Act.
     The tribe ultimately settled its claims with the United
 States for $380 million. J.A. 127. The settlement agree-
 ment stated that the tribe, “on behalf of itself and the
 [h]eadright [h]olders,” waived any claim relating to the
 tribe’s trust assets or resources—including the mineral es-
 tate and tribal trust account—that was based on violations
 occurring before September 30, 2011. J.A. 130–32. The
 agreement also waived “all claims asserted, or that could
 have been asserted by the Osage Tribe in the [Claims
 Court] Action.” J.A. 130.
        B. Individual Headright Owners’ Litigation
                   in the Tenth Circuit
    The other litigation was filed by individual headright
 owners in the Northern District of Oklahoma in 2002 (the
Case: 21-1625    Document: 60      Page: 6    Filed: 02/24/2022




 6                                            FLETCHER   v. US



 Fletcher litigation). The plaintiffs included the same lead
 plaintiff in this case. The focus of the claims changed over
 time. Initially, plaintiffs’ claims, asserted under the Ad-
 ministrative Procedure Act (APA), related to tribal voting
 and election rights being tied to headright ownership and
 the alienation of headrights to non-members of the Osage
 tribe. Fletcher v. United States, 160 F. App’x 792, 793 (10th
 Cir. 2005). A 2006 amendment to the complaint added an
 APA claim based on a breach of trust duties for failure to
 account for the trust funds. Fletcher v. United States, 801
 F. App’x 640, 642 (10th Cir. 2020). By 2013, the failure-to-
 account claim was the only remaining count, when plain-
 tiffs appealed its dismissal to the Tenth Circuit. Fletcher
 2013, 730 F.3d at 1208.
     The single legal question on appeal was whether Osage
 headright holders possessed a legal right to seek an ac-
 counting of the trust fund from the Secretary of the Inte-
 rior. Id. The Tenth Circuit held that the individual
 headright owners did. Writing for the court, now-Justice
 Gorsuch noted that the 1906 Act “clearly creates a trust
 relationship—and not just a trust relationship between the
 federal government and the Osage Nation, but also be-
 tween the federal government and the individual Osage
 headright owners.” Id. at 1209. The language of the 1906
 Act requires the government to collect the royalties and
 place them “to the credit of” each individual headright
 owner and to disburse them to each individual headright
 owner on a quarterly basis, with interest. Id. (citing 1906
 Act § 4(1)–(2), 34 Stat. at 544). Therefore, the 1906 Act
 “imposes an obligation” on the government “to distribute
 funds to individual headright owners in a timely (quar-
 terly) and proper (pro rata, with interest) manner.” Id.
     The Tenth Circuit conducted additional analysis to find
 that, attendant to the trust relationship between the gov-
 ernment and individual headright owners, the government
 has a duty under other statutes to account to the individu-
 als for the daily and annual balances of money held in
Case: 21-1625       Document: 60    Page: 7    Filed: 02/24/2022




 FLETCHER   v. US                                             7



 trust. Id. at 1209–12 (discussing 25 U.S.C. § 4011(a)). As
 part of this analysis, the Tenth Circuit emphasized that
 “the trust funds at issue in this case—collected and dis-
 bursed under the terms of the 1906 Act—are being held for
 the benefit of individual members of the Osage Nation.” Id.
 at 1209–10. The Tenth Circuit understood that plaintiffs
 would potentially use the accounting information to show
 that the government “improperly diminished their pro rata
 share.” Id. at 1215 (discussing diminishment in the context
 of the alleged misdistribution of trust funds to non-Osage
 individuals).
      On remand, the district court required the govern-
 ment’s accounting to include a description of each receipt
 into the trust fund and the distribution of funds for an ac-
 counting period starting from 2002 (when the complaint
 was filed), including the date and dollar amount of each re-
 ceipt and distribution; a brief description of the source of
 each trust receipt; the name of the beneficiary to whom
 each trust distribution was made; for headright distribu-
 tions, the respective headright share of each headright
 owner at the time of distribution; and, finally, the amount
 of interest income generated from the tribal trust account
 and the date at which such interest was credited to the ac-
 count. Fletcher 2015, 153 F. Supp. 3d at 1371. The Tenth
 Circuit affirmed the scope of the accounting fashioned by
 the district court, rejecting the plaintiffs’ request to expand
 the scope to start in 1906 and include more detail. Fletcher
 2017, 854 F.3d at 1201–07. The government provided the
 ordered accounting to plaintiff Fletcher in 2017.
             C. Present Litigation by Individual
            Headright Owners in the Claims Court
     Based on allegations that the accounting revealed mis-
 management of the trust fund, in 2019 Fletcher and other
 headright owners filed the present suit in the Claims Court
 under the Tucker Act and the Indian Tucker Act. The
 plaintiffs allege they are entitled to money damages for the
Case: 21-1625     Document: 60     Page: 8    Filed: 02/24/2022




 8                                             FLETCHER   v. US



 government’s breach of statutorily imposed trust obliga-
 tions. The counts in the complaint are (1) a failure to pro-
 vide adequate systems and controls for accounting for and
 reporting trust fund balances; (2) a failure to establish
 written policies and procedures or adequate staffing for
 trust fund management and accounting; 2 (3) a failure to
 provide accurate periodic statements of headright owners’
 accounts; and (4) damages for breach of fiduciary duties.
 J.A. 41–44. Under the first count, the complaint alleges
 that the government collected too little interest on royalties
 segregated for distribution, but before distribution actually
 took place, and also overpaid gross production taxes. J.A.
 42. The third count alleges that the government erred in
 reporting expenses and simply adjusted the revenue state-
 ment to balance the account. J.A. 43.
     The Claims Court dismissed the complaint on the gov-
 ernment’s motion because, in its view, (1) plaintiffs have no
 standing to pursue their breach of trust claims because
 they lack a legally protectable interest, Claims Court Deci-
 sion, 151 Fed. Cl. at 496–97; (2) the court lacks jurisdiction
 under the Indian Tucker Act and the Tucker Act because
 plaintiffs (a) are not an “identifiable group of Indians,” id.
 at 498–99, and (b) fail to identify a money-mandating stat-
 utory or regulatory trust duty, id. at 499–501; and (3) issue
 preclusion bars plaintiffs’ claims for an expanded account-
 ing, id. at 501–04. The Claims Court did not address the
 alleged insufficiency of the pleading, which the government
 raised in a request for a more definite statement should the
 claims survive dismissal for lack of subject matter jurisdic-
 tion. J.A. 74, 116.




     2    The plaintiffs have forfeited any challenge to the
 dismissal of Count II. Oral Arg. 4:43–5:22, available at
 https://oralarguments.cafc.uscourts.gov/default.aspx?fl=
 21-1625_12102021.mp3
Case: 21-1625       Document: 60   Page: 9    Filed: 02/24/2022




 FLETCHER   v. US                                           9



     The Claims Court also granted the government’s mo-
 tion to strike the declarations of Jim Gray and Wilson
 Pipestem, which the plaintiffs submitted in support of their
 argument that the settlement agreement between the tribe
 and the government has no effect on the plaintiffs’ claims.
 Claims Court Decision, 151 Fed. Cl. at 494–95.
    The plaintiffs appeal. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                          DISCUSSION
     We review de novo the Claims Court’s dismissal of a
 complaint for lack of jurisdiction. Hopi Tribe v. United
 States, 782 F.3d 662, 666 (Fed. Cir. 2015). The plaintiff
 bears the burden of establishing jurisdiction by a prepon-
 derance of the evidence. Id. In deciding a motion to dis-
 miss for lack of subject matter jurisdiction, the court
 accepts as true all uncontroverted factual allegations in the
 complaint, construing them in the light most favorable to
 the plaintiff. Estes Express Lines v. United States, 739 F.3d
 689, 692 (Fed. Cir. 2014). We review the Claims Court’s
 evidentiary rulings for abuse of discretion. Taylor v.
 United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002).
                          I. Standing
      For the plaintiffs to have standing, they must show
 that they have suffered an injury in fact, which is an inva-
 sion of a legally protected interest. See Friends of the
 Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S.
 167, 180 (2000); Lujan v. Defs. of Wildlife, 504 U.S. 555,
 560 (1992). In the context of the breach of trust claims, the
 plaintiffs must show the existence of a trust relationship
 with the government. We find that, under the 1906 Act,
 such a trust relationship exists and plaintiffs have stand-
 ing.
     The Claims Court noted that the Osage Tribe litigation
 previously before that court had decided the key underly-
 ing issues and it was inclined to follow that precedent.
Case: 21-1625    Document: 60     Page: 10    Filed: 02/24/2022




 10                                           FLETCHER   v. US



 Claims Court Decision, 151 Fed. Cl. at 497. Therefore, the
 court repeated, the “responsibility of the government is to
 the tribal trust fund account” with the “tribal trust fund
 then responsible for the ultimate distribution to the indi-
 vidual headright owners.” Id. (cleaned up) (quoting Osage
 2003, 57 Fed. Cl. at 395). It concluded that the “plaintiffs’
 claims regarding trust fund mismanagement are not ap-
 propriately asserted against the government because the
 government’s responsibility to correctly distribute and
 manage funds is a fiduciary duty owed to the tribe—not in-
 dividual tribal members.” Id. The Claims Court briefly
 addressed the Tenth Circuit’s decision regarding the fidu-
 ciary relationship between the government and headright
 holders, noting that it viewed the decision as nonbinding
 and interpreting it narrowly. Id. (stating it would “not now
 judicially create additional fiduciary duties on the govern-
 ment beyond the contours of the specific accounting articu-
 lated by the Tenth Circuit and the Northern District of
 Oklahoma”). The Claims Court did not conduct its own
 statutory analysis vis-à-vis the trust duties owed specifi-
 cally to individual headright owners.
     We are of the same view as the Tenth Circuit that the
 text of the 1906 Act plainly indicates that individual head-
 right owners have a trust relationship with the United
 States. Although Section 3 establishes that the mineral es-
 tate is reserved to the tribe and the preamble of Section 4
 describes the trust fund as belonging to the tribe, the sub-
 sections of Section 4 explicitly provide that the royalties
 from the mineral estate are to be placed in the trust ac-
 count “to the credit of the members” and “distributed to the
 individual members” in the same manner as “other moneys
 held in trust” in the account. 34 Stat. at 544. Like the
 Tenth Circuit, we observe that the statute specifies that
 the funds are placed “to the credit of the members” “on a
 basis of a pro rata division among the members of said
 tribe” and provides for “said credit to draw interest” to be
Case: 21-1625       Document: 60   Page: 11    Filed: 02/24/2022




 FLETCHER   v. US                                           11



 “paid quarterly to the members.” Id. 3; Fletcher 2013, 730
 F.3d at 1209–10.
      We reject the government’s interpretation that the
 statute and the Tenth Circuit’s analysis mean that head-
 right owners have only a narrow interest in the actual dis-
 tribution of headright payments. Appellee’s Br. 47–52.
 The government argues that activities occurring in the
 fund prior to distribution (such as interest generation, pay-
 ment of gross production taxes, and allocation of tribal op-
 eration expenses) are not related to distribution itself and
 to the headright owners’ right to their respective distribu-
 tion. We agree with the plaintiffs that the government’s
 obligation to them cannot begin and end essentially when
 the check is cut. Such a narrow interpretation would sig-
 nificantly curtail protection for headright owners and con-
 tradict the nature of the trust relationship described in the
 1906 Act. As the Tenth Circuit noted, and as common
 sense dictates, the improper handling of the funds while
 still in the tribal account can “improperly diminish[] their
 pro rata share.” Fletcher 2013, 730 F.3d at 1215. The head-
 right owners’ right to a proper distribution cannot be iso-
 lated from the proper management of the funds.
      However, we are not fully persuaded by the plaintiffs’
 position either. The plaintiffs appear to advance a theory
 of a hardline division in rights, whereby the tribe’s interest
 is limited to the mineral estate and the leasing of it while
 the individual headright owners exclusively hold the right
 to the funds. Appellants’ Br. 20–27 (“[U]ltimately, the
 Osage Nation has the mineral estate (and the United
 States owes specific trust responsibilities to the Nation for
 management of this trust resource) and the individual
 headright holders have the royalties resulting from


     3   Because we reach the same conclusion as the Tenth
 Circuit, we find it unnecessary to address the plaintiffs’ is-
 sue preclusion argument. See Appellants’ Br. 27–31.
Case: 21-1625    Document: 60      Page: 12     Filed: 02/24/2022




 12                                             FLETCHER   v. US



 development of the mineral estate. The United States owes
 specific trust responsibilities to the headright holders re-
 garding royalty management that it simply does not owe to
 the Tribe.”); see also Appellants’ Reply Br. 16–17. Contrary
 to the plaintiffs’ characterization, while the Osage Tribe lit-
 igation involved issues that could be characterized as tied
 to the mineral estate (the failure to collect the highest
 posted price in royalties from leases), it also involved issues
 that could be characterized as relating to the trust fund
 (the loss of interest due to a lag in the deposit of funds and
 investment underperformance of the funds). Appellants’
 Br. 21 n.3; see also generally Osage 2006, 72 Fed. Cl. 629.
 And, although we agree that headright owners have a trust
 interest in the trust fund, the statute also gives the tribe
 an interest in the fund. 1906 Act § 4, 34 Stat. at 544 (“That
 all funds belonging to the Osage tribe, and all moneys due,
 and all moneys that may become due, or may hereafter be
 found to be due the said Osage tribe of Indians, shall be
 held in trust by the United States . . . .” (emphasis added));
 id. (“That all the funds of the Osage tribe of Indians, and all
 the moneys now due or that may hereafter be found to be
 due to the said Osage tribe of Indians, . . . shall be . . .
 placed to the credit of the individual members . . . .” (em-
 phasis added)); id. (“That the royalty received from oil, gas,
 coal, and other mineral leases . . . shall be placed in the
 Treasury of the United States to the credit of the members
 of the Osage tribe of Indians as other moneys of said tribe
 are to be deposited . . . .” (emphasis added)); see also
 Fletcher 2013, 730 F.3d at 1209 (“A small slice of royalty
 income may be diverted to tribal operations . . . .”).
     The question of the division of interests is prompted
 partially by the fact that the prior Osage Tribe litigation
 has already resulted in a significant payment of money by
 the government to the tribe. That money, plaintiffs’ coun-
 sel has represented, was distributed to the headright hold-
 ers, including plaintiff Fletcher. Thus, there are concerns
 about double recovery if individual headright owners and
Case: 21-1625       Document: 60   Page: 13     Filed: 02/24/2022




 FLETCHER   v. US                                            13



 the tribe are entitled to assert overlapping (or the same)
 interests in separate litigations. In addition, whether the
 broad waiver provision in the Osage Tribe settlement
 agreement between the tribe and the government is bind-
 ing on the individual plaintiffs and precludes litigation of
 some or all of their present claims may depend on what
 claims “could have been asserted by the Osage Tribe.” J.A.
 130. As an aside, in terms of the settlement agreement’s
 effect, other factors will need to be examined, including
 whether the tribe had the authority to settle and waive the
 plaintiffs’ claims on their behalf. But, in any case, the issue
 is not properly before us on this appeal, as the Claims
 Court did not construe and apply the settlement agreement
 to the plaintiffs’ claims. Appellants’ Br. 43; Appellee’s Br.
 56–57.
     Our holding today that a trust relationship exists be-
 tween the individual headright owners and the govern-
 ment and that “the 1906 Act imposes an obligation on the
 federal government to distribute funds to individual head-
 right owners in a timely (quarterly) and proper (pro rata,
 with interest) manner,” Fletcher 2013, 730 F.3d at 1209, is
 sufficient to resolve the questions presented in this appeal
 on standing, as well as jurisdiction under the Tucker Act,
 discussed below. We do not think the present appeal re-
 quires precisely defining the respective boundaries of the
 trust interests of the tribe and the individual headright
 owners. Therefore, we decline to do so.
                II. Subject Matter Jurisdiction
     The Tucker Act confers jurisdiction on the Claims
 Court over claims against the United States for money
 damages. 28 U.S.C. § 1491(a)(1). The Indian Tucker Act
 provides that the Claims Court has jurisdiction over such
 claims against the United States by “any tribe, band, or
 other identifiable group of American Indians.” 28 U.S.C.
 § 1505. During oral argument, plaintiffs’ counsel stated
 there was no need to reach the question of Indian Tucker
Case: 21-1625    Document: 60     Page: 14    Filed: 02/24/2022




 14                                           FLETCHER   v. US



 Act jurisdiction if the court found Tucker Act jurisdiction,
 although procedural advantages might come with proceed-
 ing under the Indian Tucker Act. Oral Arg. 1:38–3:28,
 available at https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=21-1625_12102021.mp3. Because we do so
 find, we do not address Indian Tucker Act jurisdiction and
 who constitutes an “identifiable group of Indians.”
      The Tucker Act does not create substantive rights. It
 is a jurisdictional provision that operates to waive sover-
 eign immunity for claims premised on other sources of law,
 such as a statute. United States v. Navajo Nation, 556 U.S.
 287, 290 (2009) (Navajo II); 28 U.S.C. § 1491(a)(1) (includ-
 ing “upon the Constitution, or any Act of Congress or any
 regulation of an executive department”). However, not
 every claim invoking a federal statute or regulation is cog-
 nizable under the Tucker Act. United States v. Mitchell,
 463 U.S. 206, 216 (1983). “The claim must be one for money
 damages against the United States,” and “the claimant
 must demonstrate that the source of substantive law he re-
 lies upon ‘can fairly be interpreted as mandating compen-
 sation by the Federal Government for the damages
 sustained.’” Id. at 216–17 (quoting United States v. Testan,
 424 U.S. 392, 400 (1976)).
     In the context of breach of duties to American Indians,
 a two-part test is used. The plaintiff “must identify a sub-
 stantive source of law that establishes specific fiduciary or
 other duties, and allege that the Government has failed
 faithfully to perform those duties.” Navajo II, 556 U.S. at
 290 (quoting United States v. Navajo Nation, 537 U.S. 488,
 506 (2003) (Navajo I)). A “statute or regulation that recites
 a general trust relationship” between the government and
 the Indian plaintiff is not enough. Inter-Tribal Council of
 Ariz., Inc. v. United States, 956 F.3d 1328, 1338 (Fed. Cir.
 2020) (quoting Hopi Tribe, 782 F.3d at 667). There must
 be specific statutes, regulations, or other sources of law
 that “establish the fiduciary relationship and define the
 contours of the government’s fiduciary responsibilities.”
Case: 21-1625       Document: 60   Page: 15   Filed: 02/24/2022




 FLETCHER   v. US                                          15



 Id. (cleaned up) (quoting Shoshone Indian Tribe of Wind
 River Reservation v. United States, 672 F.3d 1021, 1039–40
 (Fed. Cir. 2012)); see also Mitchell, 463 U.S. at 224–28.
     “If that threshold is passed, the court must then deter-
 mine whether the relevant source of substantive law ‘can
 fairly be interpreted as mandating compensation for dam-
 ages sustained as a result of a breach of the duties the gov-
 erning law imposes.’” Navajo II, 556 U.S. at 290–91
 (cleaned up) (quoting Navajo I, 537 U.S. at 506). Principles
 of trust law are relevant “in drawing the inference that
 Congress intended damages to remedy a breach.” Id. at
 291 (quoting United States v. White Mountain Apache
 Tribe, 537 U.S. 465, 477 (2003)). The Supreme Court has
 “consistently recognized that the existence of a trust rela-
 tionship between the United States and an Indian or In-
 dian tribe includes as a fundamental incident the right of
 an injured beneficiary to sue the trustee for damages re-
 sulting from a breach of the trust.” Mitchell, 463 U.S. at
 226 (“Given the existence of a trust relationship, it natu-
 rally follows that the Government should be liable in dam-
 ages for the breach of its fiduciary duties.”).
     As discussed in relation to standing, the 1906 Act es-
 tablishes a fiduciary relationship that imposes an obliga-
 tion on the federal government to distribute funds to
 individual headright owners in a timely (quarterly) and
 proper (pro rata, with interest) manner. This is not a gen-
 eral trust relationship, but one with specific responsibili-
 ties relating to a trust fund that is entirely controlled by
 the government. It naturally follows that a breach of those
 responsibilities should be remedied by money damages.
 Therefore, allegations of mismanagement that reduced the
 amount in the trust fund ultimately disbursed to headright
 owners, such as a failure to collect required interest or the
 improper overpayment of taxes, sufficiently establish juris-
 diction under the Tucker Act. Because the Claims Court
 did not recognize that the 1906 Act establishes a trust re-
 lationship between the government and the headright
Case: 21-1625    Document: 60      Page: 16     Filed: 02/24/2022




 16                                             FLETCHER   v. US



 owners, it erred in finding that plaintiffs failed to specify a
 source of substantive law that establishes a money-man-
 dating trust relationship. Claims Court Decision, 151 Fed.
 Cl. at 500–01.
     The government’s arguments that the plaintiffs failed
 to state how the trust duties were breached specifically by
 an alleged undercollection of interest or overpayment of
 taxes—whether, for example, because of a failure to specify
 statutory requirements for a specific interest rate or to al-
 lege facts comparing actual interest collected and obligated
 interest—go to the sufficiency of the complaint, not juris-
 diction. The Claims Court did not address the sufficiency
 of the pleading and, therefore, the issue is not properly be-
 fore us in this appeal. The issue, however, is reserved for
 the government to raise on remand.
            III. Accounting Claim and Damages
      The Claims Court also granted the government’s mo-
 tion to dismiss what it characterized as plaintiffs’ claim for
 “a more expansive accounting” based on issue preclusion.
 J.A. 98; Claims Court Decision, 151 Fed. Cl. at 501–04. The
 Claims Court explained that the Northern District of Ok-
 lahoma court determined the time period and scope of the
 accounting obligations for these plaintiffs, and the Tenth
 Circuit affirmed. Id. at 502–03; see also id. at 504
 (“[P]laintiffs do not contest that they are the same plain-
 tiffs as those in the Tenth Circuit Fletcher litigation.”).
 Therefore, the Claims Court found that issue preclusion
 applies because the claims for an expanded accounting
 were identical to those decided and affirmed in the Fletcher
 litigation. Id. at 503.
      The plaintiffs distinguish their request in the current
 litigation as one for full damages rather than an expanded
 version of the accounting they received in the Fletcher liti-
 gation. See Appellants’ Br. 47. In the plaintiffs’ view, they
 received the accounting they were owed as beneficiaries of
 the fiduciary obligations of the government. See id. But,
Case: 21-1625       Document: 60   Page: 17     Filed: 02/24/2022




 FLETCHER   v. US                                            17



 having purportedly identified breaches that mandate dam-
 ages, based on that accounting, the plaintiffs argue they
 are entitled to discovery on damages to determine the full
 quantum owed. See Appellants’ Br. 47–48. The govern-
 ment, on the other hand, appears to think the scope of the
 accounting, that was the remedy in the Fletcher litigation,
 should limit the scope of the damages remedy sought in
 this case. See Appellee’s Br. 56.
      But the harm and purpose that the two remedies are
 meant to address are different. Accountings owed by a
 trustee to a beneficiary are meant to “give some sense of
 where money has come from and gone to” as “an assurance”
 that trust funds are being handled properly. Fletcher 2013,
 730 F.3d at 1212, 1215. In other words, the right to an
 accounting is to aid a beneficiary’s oversight of a trustee’s
 actions so that the beneficiary has the information that is
 “reasonably necessary to enable them to enforce their
 rights under the trust.” Id. at 1215 (cleaned up) (quoting
 Restatement (Second) of Trusts § 173 cmt. c). The Tenth
 Circuit noted the limited nature of what an accounting was
 meant to achieve. “Put simply, a duty to account is a duty
 to account, not a duty to respond to and disprove any and
 all potential breaches of fiduciary duty a beneficiary might
 wish to pursue once the accounting information is in hand.”
 Id.; see id. at 1214–15 (balancing the plaintiffs’ need for in-
 formation with the considerations of practicality and cost
 on the government). Therefore, although the accounting
 may reveal alleged failures by the government in fulfilling
 its fiduciary obligations, the accounting does not neces-
 sarily reflect or itemize the full extent of damages.
     In contrast, the purpose of monetary damages is to ac-
 count for the extent of the harm suffered and make an in-
 jured party whole.         Hence, we see no reason to
 automatically constrain the scope of an accounting for dam-
 ages based on the scope of the accounting that was ordered
 as part of a trustee’s duty to the plaintiffs. The period and
 specificity of the limited accounting granted by the district
Case: 21-1625    Document: 60     Page: 18    Filed: 02/24/2022




 18                                            FLETCHER   v. US



 court does not necessarily correspond to the full period of
 damages the plaintiffs might be entitled to nor provide all
 of the details needed to thoroughly account for the dam-
 ages. Assuming the plaintiffs’ allegations bear out, based
 on the accounting evidence they have obtained, such that
 the plaintiffs meet their “burden of proving specifically how
 the defendant and its agents have failed in their duty to
 plaintiffs,” a further accounting may be required of the gov-
 ernment “for the purpose of enabling the court to determine
 the amount which plaintiffs are entitled to recover.” Kla-
 math & Modoc Tribes & Yahooskin Band of Snake Indians
 v. United States, 174 Ct. Cl. 483, 490–92 (1966) (noting also
 that discovery under the rules of the court is available to
 plaintiffs in presenting their case as to liability).
     That does not mean there are no limits to the infor-
 mation the plaintiffs could get as part of a damages ac-
 counting. Statutes of limitations, 4 waiver, forfeiture,
 preclusion, and other equitable considerations may limit
 the scope of the plaintiffs’ recovery and the information the
 plaintiffs should receive. It is not possible nor appropriate
 for us to determine, at this juncture on the case before us,
 the proper limits if any on damages and thereby on the as-
 sociated accounting.



      4   See 28 U.S.C. § 2501 (six-year statute of limita-
 tions); Consolidated Appropriations Act, 2014, Pub. No.
 113-76, 128 Stat. 5, 305–06 (2014) (“[N]otwithstanding any
 other provision of law, the statute of limitations shall not
 commence to run on any claim . . . concerning losses to or
 mismanagement of trust funds, until the affected Indian
 tribe or individual Indian has been furnished with an ac-
 counting of such funds from which the beneficiary can de-
 termine whether there has been a loss[.]”); Chemehuevi
 Indian Tribe v. United States, 150 Fed. Cl. 181, 198–99
 (2020) (citing Shoshone Indian Tribe, 364 F.3d at 1346–47);
 see also J.A. 21.
Case: 21-1625       Document: 60   Page: 19    Filed: 02/24/2022




 FLETCHER   v. US                                           19



                IV. The Stricken Declarations
     Mr. Gray, former Principal Chief of the tribe, and Mr.
 Pipestem, former lead counsel for the Osage Tribe litiga-
 tion, provided declarations that plaintiffs submitted with
 their response to the government’s motion to dismiss, to
 support the argument that the settlement agreement be-
 tween the tribe and the government did not affect the
 plaintiffs’ claims. Claims Court Decision, 151 Fed. Cl. at
 494. The Claims Court struck these declarations based on
 the “No Cooperation” provision of the settlement agree-
 ment, which states that the tribe and its officers and em-
 ployees “shall not aid, assist, or support in any way any
 individual or party in the development, initiation, or litiga-
 tion of a claim against the United States that the Osage
 Tribe has otherwise waived in this Agreement.” Id. at 494–
 95 (emphasis added) (quoting J.A. 144–145). The Claims
 Court did not analyze whether the headright owners’
 claims in this litigation are ones that the tribe had the
 power to waive in their agreement with the government.
 Therefore, the Claims Court did not properly determine
 whether the “No Cooperation” provision applies. We va-
 cate the striking of the declarations.
     Because the Claims Court did not apply the settlement
 agreement in dismissing the complaint, we need not decide
 the question of whether the declarations can be considered.
 We note, however, there may be a circularity problem with
 declarations like these—when they are being used to prove
 that the settlement agreement does not apply to the pre-
 sent claims, but whether the declarations can be relied on
 depends on whether the settlement agreement applies to
 the present claims.
                          CONCLUSION
      For the foregoing reasons, we reverse on the issues of
 standing and Tucker Act jurisdiction, vacate on the issues
 of the availability of a damages accounting and the striking
Case: 21-1625    Document: 60   Page: 20   Filed: 02/24/2022




 20                                        FLETCHER   v. US



 of declarations, and remand for further proceedings con-
 sistent with this opinion.
      REVERSED, VACATED, AND REMANDED
                            COSTS
 Costs to the plaintiffs.